          Case 1:19-cr-00101-SPW Document 32 Filed 03/29/21 Page 1 of 1



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                              BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                 CR 19-101-BLG-SPW
                      Plaintiff,

  vs.                                             ORDER


  AMY LILLIAN TAMASKA,

                      Defendant.


        Upon the Defendant's Unopposed Motion to Appear by Video for Change of

Plea Hearing(Doc. 32), and for good cause appearing,

        IT IS HEREBY ORDERED that the change of plea hearing is reset to be

held VIA VIDEO from the Cascade County Detention Center(Great Falls,

MX)for Friday, April 9,2021 at 2:30 p.m., at which time the court will consider

her motion to change her plea of not guilty to a plea of guilty. The time between

March 22, 2021 and April 9, 2021 is excludable under the Speedy Trial Act, 18

U.S.C. §3161(h)(1)(D).

        DATED this           of March, 2021.




                                         SUSAN P. WAITERS
                                         U.S. DISTRICT JUDGE
